Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6 and 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/6/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 11-12, and 14-21 - are rejected under 35 U.S.C. 103 as being unpatentable over Grubka (11,021,876) in view of Hall (4,538,311). 
1.	Grubka (Figs. 17-18) teaches a roofing shingle including an upper edge, a lower edge, a first end, a second end, a headlap section (the top portion of the shingle including the area defined by the width of intermediate layer 610), and an exposed section below the headlap section, wherein a nail zone (the area on the top surface of top layer 602 defined by the width of intermediate layer 610, col. 9, lines 16-17) extends across the roofing shingle from the first end to the second end within the headlap section, the roofing shingle comprising:
a top shingle layer 602 including a top surface and a bottom surface;
a reinforcement strip (intermediate layer 610 is a ”reinforcement” strip at least because it reinforces the nail zone more than if the strip were not present) secured to the bottom surface of the top shingle layer and overlapping with the nail zone (as described above, the nail zone is the area defined by the width of intermediate layer 610 projected to the top of the top shingle layer, Fig. 18).
Grubka does not teach self-sealing material disposed within the nail zone and configured to form a seal around a mechanical fastener that punctures the roofing shingle in order to secure the roofing shingle to an underlying roof structure.
Hall (Fig. 8) teaches that it is old in the art to dispose a self-sealing material 14 within a nail zone (the material is designed to seal around nails, so it is a nail zone) and capable of forming a seal around a mechanical fastener that punctures the roofing cover in order to secure the roofing cover to an underlying roof structure (col. 3, lines 25-28, col. 7, lines 15-25). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dispose the self-sealing material within the Grupka nail zone (dispose the self-sealing material between Grupka layers 602 and 608 in the same way the self-sealing material is disposed between asphalt layer 12 and barrier 16) to form a seal around the nail that punctures the roofing shingle in order to secure the roofing shingle to the roof deck. structure.

2.	Grubka in view of Hall teaches the roofing shingle according to claim 1, Grubka further comprising roofing granules disposed on the top surface of the top shingle layer (col. 4, line 50).

3.	Grubka in view of Hall teaches the roofing shingle according to claim 1, Grubka further teaching the top shingle layer is one of a plurality of shingle layers (layer 608 is another later).

4.	Grubka in view of Hall teaches the roofing shingle according to claim 3, Grubka further teaching the plurality of shingle layers includes a shim layer 608 disposed under the top shingle layer.

5.	Grubka in view of Hall teaches the roofing shingle according to claim 3, Grubka further teaching the shim layer is disposed under the reinforcement strip, Fig. 18.

7.	Grubka in view of Hall teaches the roofing shingle according to claim 3, Hall further teaching the self-sealing material is a polymer layer, abstract.

8.	Grubka in view of Hall teaches the roofing shingle according to claim 7, the Grupka in view of Hall polymer layer is adjacent to the reinforcement strip because the polymer layer is located in the nail zone so that it can have the beneficial effect of sealing the nails. 
11.	Hall does not expressly teach that the self-sealing material includes a thermoplastic elastomer (TPE) and/or a hot melt adhesive. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the sealing material to include a thermoplastic elastomer (TPE) and/or a hot melt adhesive for strength. 

12.	Grubka in view of Hall teaches the roofing shingle according to claim 1, Grupka in view of Hall further teaching the self-sealing material extends continuously across a width of the roofing shingle because the Hall self-sealing material extends continuously across a width of the roofing material, Fig. 8. 

14.	Grubka in view of Hall teaches the roofing shingle according to claim 1, Grupka further teaching the reinforcement strip extends across the entire nail zone, Fig. 17.

15.	Grubka in view of Hall teaches the roofing shingle according to claim 1, Grupka further teaching the reinforcement strip extends into the exposed section because as shown in Fig. 17, the edge of 610 is exposed at least at the top of the slots between tabs.

16.	Grubka in view of Hall teaches the roofing shingle according to claim 1, Grupka further teaching the nail zone is delineated on the top surface of the top shingle layer at least in that it is clearly defined by the line at “614”and the tops of the slots.

17.	Grupka does not expressly teach that a width of each shingle is in a range from 24 to 48 inches, a height of the headlap area is in a range from 4 to 12 inches, and a height of the exposed area is in a range from 3 to 9 inches. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the shingle to have the claimed dimensions for aesthetics and strength.

18.	 Grubka in view of Hall teaches a method of producing a roofing shingle according to claim 1, the method comprising providing the top shingle layer including the top surface and the bottom surface and securing the reinforcement strip to the bottom surface of the top shingle layer via adhesive 616. However, the reinforcement strip is not expressly taught as being a “carrier” for the self-sealing material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the reinforcement strip to be a carrier for the self-sealing material for ease of shingle assembly. 

19.	Grubka in view of Hall teaches a roofing system comprising:
a roof structure (roof deck);
a first roofing shingle according to claim 1 disposed on the roof structure (a first shingle course);
a first mechanical fastener (nail) securing the first roofing shingle to the roof structure, wherein the first mechanical fastener is disposed within the nail zone and passes through the top shingle layer and the reinforcement strip (the nail zone is the width of 610, so the nail passes through the top shingle layer and the reinforcement strip, Fig. 18).

20.	Grubka in view of Hall teaches a method of installing a roofing system according to claim 19, the method comprising:
positioning the first roofing shingle on a roof structure; and
driving a first mechanical fastener through the nail zone of the first roofing shingle and into the roof structure so as to secure the first roofing shingle to the roof structure, wherein the first mechanical fastener passes through the top shingle layer and the reinforcement strip of the first roofing shingle, Fig. 18, col. 9, lines 16-17. 

21.	Grupka in view of Hall teaches a roofing system comprising:
a roof structure (roof deck);
a first roofing shingle and a second roofing shingle, each according to claim 1, disposed on the roof structure, such that the second roofing shingle is disposed on top of the first roofing shingle so as to cover a portion of the headlap section of the first roofing shingle while leaving the exposed section of the first roofing shingle uncovered;
a first mechanical fastener (nail) securing the first roofing shingle to the roof structure, wherein the first mechanical fastener is disposed within the nail zone and passes through the top shingle layer and the reinforcement strip, Fig. 18; and
a second mechanical fastener (nail) securing the second roofing shingle to the roof structure, wherein the second mechanical fastener is disposed within the nail zone of the second roofing shingle and passes through the top shingle layer and the reinforcement strip of the second roofing shingle, Fig. 18.

Claim  13 – is rejected under 35 U.S.C. 103 as being unpatentable over Grubka in view of Hall and in further view of LaTorre (10,907,354).
13.	 Grupka does not expressly teach that, compared to a shingle of the same construction but without the reinforcement strip, the reinforcement strip increases nail pull strength by at least 20%. LaTorre teaches that it is old in the art to increase nail pull strength by at least 20% using a reinforcement, col. 12, lines 25-30. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the reinforcement strip to increase nail pull strength by at least 20% for enhanced hurricane wind load resistance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                         

/BABAJIDE A DEMUREN/               Primary Examiner, Art Unit 3633